JOINDER TO PROMISSORY NOTE

As of November 15, 2010

Reference is made to a certain Promissory Note dated as of July 19, 2010 in the
maximum aggregate principal amount of TWENTY FIVE MILLION AND NO/100 DOLLARS
($25,000,000.00) (as the same may hereafter be amended, modified, supplemented
or restated, the “Note”) made by the entities listed on Schedule 1 hereto and
payable to BANK OF AMERICA, N.A., a national banking association. Each of the
terms, conditions and definitions of said Note is specifically incorporated
herein by reference.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned (collectively, the “Additional Borrower”)
executes this Joinder to Promissory Note (this “Joinder”) in order to join as
maker of said Note and as a “Borrower” thereunder, agreeing to be bound, jointly
and severally, by all and singular the terms thereof.

1. Joinder and Assumption of Obligations. Effective as of the date of this
Joinder, the Additional Borrower hereby acknowledges that the Additional
Borrower has received and reviewed a copy of the Note, and hereby acknowledges,
covenants, and agrees to:

(a) join in the execution of, and become a party to, the Note as a maker and
Borrower thereunder, as indicated with its signature below;

(b) be bound by all representations, warranties, covenants, agreements,
liabilities and acknowledgments of each existing Borrower under the Note and the
other Loan Documents, in each case, with the same force and effect as if such
Additional Borrower was a signatory to the Note and the other Loan Documents and
was expressly named as a maker or Borrower therein; and

(c) assume all rights and interests and perform all applicable duties and
Obligations of the existing Borrower under the Note and the other Loan
Documents, jointly and severally with each existing Borrower.

This Joinder shall be governed by, and construed in accordance with, the law of
the State of Illinois.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the undersigned has executed and delivered this Joinder as
of the date first above written.

ADDITIONAL BORROWER:

G&E HC REIT II SYLVA MOB, LLC,

a Delaware limited liability company

By: Grubb & Ellis Healthcare REIT II Holdings, LP,
a Delaware limited partnership, its sole Member

By: Grubb & Ellis Healthcare REIT II, Inc.,


a Maryland corporation, its general partner

By: /s/ Danny Prosky
Name: Danny Prosky
Title: President and Chief Operating Officer


